Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-4 are considered allowable over the prior art, as the prior art does not explicitly teach a method of highly efficiently operating an elevator by analyzing an operation of the elevator, the method comprising: a base information collecting step S10 of measuring and collecting information on a change over time in magnitudes of current values of a driving unit when the driving unit for moving the elevator upward or downward moves the elevator upward in a normal state, measuring and collecting information on a change over time in magnitudes of current values of the driving unit when moving the elevator downward, classifying the measured information into driving information of the driving unit when moving the elevator upward and driving information of the driving unit when moving the elevator downward, and storing the driving information of the driving unit when moving the elevator upward and the driving information of the driving unit when moving the elevator downward as base information of the driving unit; an operating information storing step S20 of measuring in real time the driving information of the driving unit when the driving unit operates, analyzing the measured information based on the base information of the driving unit which is collected in the base information collecting step S10, and extracting and storing a result of the analyzing of the measured information as the operating information of the elevator; and an operation control step S30 of analyzing and digitizing the operating information of the elevator which is stored for a long period of time in the operating information storing step S20, and controlling door closing time of the elevator for respective floors based on the digitized information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837